Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the communication filed on 04/15/2019. 
Claims 1-20 are presented for examination

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/15/2019 complies with the provisions of M.P.E.P 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 04/15/2019 has been considered as to the merits.

Drawings
The Drawings filed on 04/15/2019 have been considered as to the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the cluster of computer systems… comprising: a first computer system…a first local storage unit …, and a second computer system…a second local storage unit..”, and claim 2 recites “a third computer system…a third local storage unit”. However, the specification does not indicated that the computer system is a physical hardware coupled to a memory or a computer. Therefore, claim 1 fails to comply with statutory subject matter under 35 USC 101.
Claims 2-7 are rejected for incorporating the error of their respective base claims by dependency.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 8 is directed to the abstract idea of replicating a log file stored in a primary server, which is similar to concepts courts have previously found to be abstract, such as collecting and manipulating data (Int. Ventures v. Cap One Bank 1077), as explained in detail below.
- Claim 8 recites the steps of “capturing…; capturing…”. These elements are similar to concepts identified as collecting and manipulating data (Int. Ventures v. Cap One Bank 1077), which are directed to an abstract idea.
          The claim recites the additional limitations “storing…”, The element is similar to concepts identified as manipulating data (Int. Ventures v. Cap One Bank 1077), which do not amount to significantly more than the above-identified judicial exception. There is no indication that the combination of elements improves the function of a computer or any other technology. Thus, taken alone, such additional elements would not amount to significantly more than the above-
Claims 9-14 are rejected for incorporating the error of their respective base claims by dependency.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
         - Claims 1, 8, and 15 recited the limitations “a first computer system…a first local storage unit …, and a second computer system…a second local storage unit..”, and claim 2 recites “a third computer system…a third local storage unit”. It’s unclear what applicant meant by the above limitations. There is no mentioned in the specification that these features are physical hardware. For the purpose examination, Examiner interprets the limitations the “cluster computer system” can be software layer having instructions stored in storage unit(s) and the “local storage unit(s)” can be a piece of paper in which a first, second, and third log file is  Applicant is required to provide a mapping correspondent as where each limitation is supported by the original specification. 
Claims 2-7, 9-14, and 16-20 are rejected for incorporating the error of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al., (7,447,854), hereinafter “Cannon”, in view of Ashton et al., (US 2003/0140204), hereinafter “Ashton”.
As per claim 1, Cannon discloses a cluster of computer systems, each of which is configured with a virtualization software layer to support execution of virtual computing instances, the cluster of computer systems comprising:
- a first computer system in which a first virtual computing instance is executing, the first computer system including a first local storage unit in which a first log file is stored to capture write operations to a virtual disk of the first virtual computing instance (col.1, lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map); and

However, Cannon does not capture write operations to a virtual disk of the second virtual computing instance and in which a replica of the first log file is stored.
Meanwhile, Ashton discloses capture write operations to a virtual disk of the second virtual computing instance and in which a replica of the first log file is stored (par. [0002], [0041], capturing contents of a source dataset, wherein the captured contents are used to create and/or update for backup datasets).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective date of the present invention to have modify the system of Cannon to capture write operations to a virtual disk of the second virtual computing instance and in which a replica of the first log file is stored in order to take advantage of the natural inactivity of the source dataset during operation, and thereby avoid interrupting, suspending, or otherwise disturbing the source dataset.

As per claim 2, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses a plurality of virtual machine (col.6, lines 10-22 and col.7, lines 5-42), and therefore Cannon would have also discloses a third computer system, networked to the first computer system, in which a third virtual computing instance is executing, the third computer system including a third local storage unit in which a third log file is stored to capture 

As per claim 3, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the write operations are stored in the first log file as an entry that includes a first identifier for the entry, a second identifier that is used by the second computer system to determine whether or not to add the entry to the replica, data for the write operation, and descriptive data about the data for the write operation (col.4, lines 45-57, determining which blocks have been changed from the disk change map and copies the data corresponding to those blocks to the second disks, wherein entries are removed from the disk change when the write have been committed, assuming no new write have taken place between the time the copy was scheduled and the time it completes).

As per claim 4, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses the descriptive data about the data for the write operation includes a logical block address of the virtual disk and a corresponding physical block address of the first local storage unit at which the data for the write operation is to be stored (col.1, lines 63-67, and col.2, lines 10-27, a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written).

As per claim 7, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the first and second virtual computing instances is a virtual machine (see col.5, lines 6-38, virtual machine).

As per claim 8, Cannon discloses a cluster of computer systems including first and second computer systems that are networked to each other, each of which is configured with a local storage unit and a virtualization software layer to support execution of virtual computing instances, a method of executing write operations issued by a virtual computing instances to a virtual disk thereof, said method comprising:
capturing the write operations issued by a first virtual computing instance executing in the first computer system in a first log file stored in the local storage unit of the first computer system (col.1, lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map); and
capturing the write operations issued by a second virtual computing instance executing in the second computer system in a second log file stored in the local storage unit of the second computer system (col.1, lines 36-46, only the data that corresponds to the changed blocks are sent for commitment to the second virtual disk to synchronize the second virtual disk with the first virtual disk).
However, Cannon does not store the write operations captured in the first log file in a replica of the first log file that is stored in the local storage unit of the second computer system.
Ashton discloses storing the write operations captured in the first log file in a replica of the first log file that is stored in the local storage unit of the second computer system (par. [0002] and [0041], capturing contents of a source dataset, wherein the captured contents are used to create and/or update for backup datasets).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective date of the present invention to have modify the system of Cannon to store the write operations captured in the first log file in a replica of the first log file that is stored in the local storage unit of the second computer system in order to take advantage of the natural inactivity of the source dataset during operation, and thereby avoid interrupting, suspending, or otherwise disturbing the source dataset.

As per claim 9, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses a plurality of virtual machine (col.6, lines 10-22 and col.7, lines 5-42), and therefore Cannon would have also discloses the cluster of computer systems further includes a third computer system, networked to the first computer system, in which a third virtual computing instance is executing, the third computer system including a third local storage unit in which a third log file is stored to capture write operations to a virtual disk of the third virtual computing instance and in which another replica of the first log file is stored, in order to take advantage of the natural inactivity of the source dataset during operation, and thereby avoid interrupting, suspending, or otherwise disturbing the source dataset.

As per claim 10, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the write operations are stored in the first log file as an entry 

As per claim 11, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses the descriptive data about the data for the write operation includes a logical block address of the virtual disk and a corresponding physical block address of the local storage unit of the first computer system at which the data for the write operation is to be stored (col.1, lines 63-67, and col.2, lines 10-27, a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written).

As per claim 14, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the first and second virtual computing instances is a virtual machine e (col.5, lines 6-38, virtual machine).

As per claim 15, Cannon discloses a non-transitory computer readable medium storing instructions to be executed in a first computer system in a cluster of computer systems that are 
capturing write operations issued by a first virtual computing instance executing in the first computer system in a first log file stored in the local storage unit of the first computer system (col.1, lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map); and
storing the write operations captured in a second log file in a replica of the second log file (col.1, lines 36-46, only the data that corresponds to the changed blocks are sent for commitment to the second virtual disk to synchronize the second virtual disk with the first virtual disk).
However, Cannon does not disclose the claimed wherein the second log file is stored in the local storage unit of a second computer system in the cluster of computer systems and captures write operations to a virtual disk of a second virtual computing instance executing in the second computer system.
Meanwhile, Ashton discloses the second log file is stored in the local storage unit of a second computer system in the cluster of computer systems and captures write operations to a virtual disk of a second virtual computing instance executing in the second computer system (par. [0002] and [0041], capturing contents of a source dataset, wherein the captured contents are used to create and/or update for backup datasets).


As per claims 16-17, are non-transitory computer readable medium having stored therein instructions, have been analyzed in the rejection of claims 3-4 above. Therefore, they are rejected under the same rationale.
As per claim 20, is non-transitory computer readable medium having stored therein instructions, have been analyzed in the rejection of claim 7 above. Therefore, it is rejected under the same rationale.
Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al., (7,447,854), hereinafter “Cannon”, in view of Ashton et al., (US 2003/0140204), hereinafter “Ashton”, and further in view of Hind et al., (US 7,069,452), hereinafter “Hind”.
As per claims 5-6, the combination of Cannon and Ashton discloses the invention as claimed. However, the combination of Cannon and Ashton fails to disclose the claimed wherein the first and second identifiers are generated using a token of the first computer system and a part of the token of the first computer system is stored in the second local storage unit.
	On the other hand, Hind discloses the first and second identifiers are generated using a token of the first computer system and a part of the token of the first computer system is stored 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective date of the present claims invention to have modified the combined system of cited references to include the features as disclosed by Hind in order to ensure that the log are updated in a consistent manner and verifying certificates when possible.

As per claims 12-13, the limitations of claims 12-13 have been analyzed in the rejection of claims 5-6 above. Therefore, they are rejected under the same rationale.

As per claims 18-19, claims 18-19 are non-transitory computer readable medium having stored therein instructions, have been analyzed in the rejection of claims 5-6 above. Therefore, they are rejected under the same rationale.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571)-270-3103.  


/LOAN T NGUYEN/Examiner, Art Unit 2165